DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2019 has been considered by the examiner.  

Claim Objections
Claims 1 and 4-8 are objected to because of the following informalities: 
Claim 1, lines 9-12: the use of commas here make the sentence difficult to read. Examiner suggests reciting “a controller settingprior to startup of the gas sensor such that a temperature in the resistance heating element becomes equal to a preset target temperature”. 
Claim 1, line 14: please amend to add “a” in front of basis to recite “determining, on a basis of the set electric power….”
Claim 4, lines 1-2: please amend to add “a” in front of “predetermined timing” to recite “wherein, at a predetermined timing after starting supply of the 
Claim 4, line 7: please amend to add “preset” in front of “target temperature” to recite “…the resistance heating element becomes equal to the preset target temperature”. 
Claim 4, line 8: please amend to add “a” in front of “basis” to recite “determines, on a basis of the set electric power….”
Claims 5-8: please amend to add “of the solid electrolyte layer” after “the portions” to recite “the portions of the solid electrolyte layer corresponding to an externally-exposed electrode of the particular gas detector and an inlet of the gas flow portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a solid electrolyte layer with oxygen ion conductivity” and then further recites “a resistance heating element embedded in the solid electrolyte layer” and “a gas flow portion provided inside the solid electrolyte layer”. The limitations suggest the resistance heating element is embedded in the solid electrolyte layer and that the gas flow portion is provided inside the solid electrolyte layer. A review of the instant specification and drawings suggest the heating element 72 is imbedded in insulating layer 74 and/or the substrate layers 2 and 3, all of which do not appear to be solid electrolyte layers [filed specification, Para. 0054; Figs. 3 and 8]. Furthermore, the gas flow portion is the portion from inlet 10 to inner cavity 40, but is not inside of any solid electrolyte layer [Para. 0023; Figs. 3 and 8]. There does not appear to be a solid electrolyte layer that comprises a gas flow portion inside of the solid electrolyte and also has a heating element embedded in the solid electrolyte layer. Claims 2-8 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites “determining, on basis of the set electric power, whether temperature raising control of supplying the set electric power to the resistance heating element is to be executed”. Sakakibara et al. (US 2016/0161445 A1), Hayashita et al. (US 2017/0356378 A1), Hayashita et al. (US 2017/0292433 A1), Horisaka et al. (US 2011/0186431 A1), Mcquillen et al. (US 2016/0139073 A1) and Aoki et al. (US 2017/0315080 A1) each comprise a sensor element with all of the structures of instant claims 1 and 5. Examiner note: Claims 2-4 and 6-8 are not rejected under 35 U.S.C. § 101 as these claims do appear to integrate the abstract idea (i.e., determination) into a practical application by modifying the electric power supplied to the heater depending upon the determination. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0161445 A1) in view of Surnilla et al. (US 2015/0076134 A1).
Regarding claim 1, Sakakibara discloses a gas sensor [abstract] comprising: 
a solid electrolyte layer with oxygen ion conductivity (solid electrolyte layer 4 and/or solid electrolyte layer 6, each formed from an oxygen ion-conductive solid electrolyte layer of zirconia [Para. 0036; Fig. 3]);
a resistance heating element imbedded in the solid electrolyte layer (heater 72 is formed of resistance heating elements wherein the heater is embedded underneath/inside of the solid electrolyte layers 4/6 [Paras. 0067-0072, 0083; Fig. 3]);
a gas flow portion provided inside the solid electrolyte layer (a gas flow portion is formed in the portions from the gas inlet 10 to the second internal space 40 and is provided between the solid electrolyte layers 4/6 [Paras. 0039, 0043; Fig. 3]);
a particular gas detector detecting particular gas in measurement object gas introduced to the gas flow portion (main pump cell 21, measurement pump cell 41 and auxiliary pump cell 50 are all used to determine the particular gas concentration in the measurement object gas that is introduced in the gas flow portion from gas inlet 10 to the second internal space 40 [Paras. 0047-0063; Fig. 3]); and
a controller setting, prior to the startup of the gas sensor, electric power supplied to the resistance heating element such that a temperature of the resistance heating element becomes equal to a preset target temperature (an external power supply supplies electric power to the heater such that the temperature over the entire fore end portion from internal space 20 to internal space 40 are adjusted to have a set temperature at which the solid electrolyte is activated [Paras. 0067-0072; the temperature setting is necessarily prior to the ‘startup of the gas sensor’ because the sensor is not even active until the temperature reaches the activation temperature of the solid-electrolyte so the act 
Sakakibara further discloses wherein cracking of the sensor element can occur due to adhesion of moisture from the gas to be measured due to rapid cooling caused by the adhesion of the moisture [Paras. 0004, 0008]. 
Sakakibara is silent, however, on the controller having a feedback/detection circuit and thus fails to expressly teach “determining, on [a] basis of the set electric power, whether temperature raising control of supplying the set electric power to the resistance heating element is to be executed”. 
Surnilla discloses methods and systems for adjusting heater power of a gas sensor wherein the controller comprises steps for modifying the electric power applied to the heater to prevent cracking due to water splashing against the sensor [abstract; Para. 0010]. Surnilla teaches wherein the controller is configured such that the controller determines the heater power applied to the heating element to determine the power consumed by the heating element wherein if a change in the heater power ΔP is greater than a threshold power, the controller indicates that water is present at the oxygen sensor and the method continues on to decrease the heater power to a lower threshold level in order to prevent cracking the sensor element but if the change in the heater power ΔP is less than the threshold the controller maintains heating the heating element around the set point temperature [Paras. 0045-0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sakakibara to include the controller program/circuit taught by Surnilla wherein the change in the heater power is is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara in view of Surnilla is configured to and capable of performing change in heater power calculation and adjusting the power output to the heater in view of change in heater power and thus meets the intended use/functional limitations of the claim [Para. 0045-0048].
Regarding claim 2, modified Sakakibara discloses the limitations of claim 1 as discussed previously. The limitations “wherein the controller determines whether the set electric power exceeds a threshold corresponding to a water spraying amount at which cracking occurs in the gas sensor, and executes the temperature raising control if a result of the determination as for whether the set electric power exceeds the threshold is NO” are intended use and/or functional limitations. Apparatus claims cover what a is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara in view of Surnilla is configured to and capable of performing a change in power calculation and adjusting the power output to the heater in view of change in power calculation and thus meets the intended use/functional limitations of the claim [Paras. 0045-0048]. Furthermore, Surnilla teaches that if the change in power does not exceed the threshold limit the heating controller is operated normally in order to maintain the heater operation [Para. 0047] and thus expressly teaches the intended use/functional limitations of the claim. 
Regarding claim 3, modified Sakakibara discloses the limitations of claim 2 as discussed previously. The limitations “wherein the controller supplies the electric power to the resistance heating element within a range not exceeding the threshold if the result of the determination as for whether the set electric power exceeds the threshold is YES” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara in view of Surnilla is configured to and capable of performing a change in power calculation and adjusting the power output to the heater in view of change in power calculation and thus meets the intended use/functional 
Regarding claim 4, modified Sakakibara discloses the limitations of claim 3 as discussed previously. The limitations “wherein, at [a] predetermined timing after starting the supply of the electric power to the resistance heating element within the range not exceeding the threshold, the controller sets again the electric power supplied to the resistance heating element such that the temperature of the resistance heating element becomes equal to the [preset] target temperature, and determines, on [a] basis of the set electric power, whether the temperature raising control of supplying the set electric power to the resistance heating element is to be executed” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara in view of Surnilla is configured to and capable of performing a change in power calculation and adjusting the power output to the heater in view of change in power calculation in a feedback loop and thus meets the intended use/functional limitations of the claim [Paras. 0045-0048; Fig. 2]. Furthermore, Surnilla teaches that after a preset duration of time of the heater power being decreased, the 
Regarding claims 5-8, modified Sakakibara teaches the limitations of claims 1-4 as outlined previously. Sakakibara further discloses wherein the gas sensor is further comprising a porous protective film covering at least portions of the solid electrolyte layer, the portions corresponding to an externally-exposed electrode of the particular gas detector and an inlet of the gas flow portion (the sensor element comprises a porous protective film 91 that covers as least portions of solid electrolyte layer 6 corresponding to externally exposed outside pump electrode 23 of the gas detector 21/41/50 and a gas inlet 10 [Paras. 0074; Fig. 3]). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/595,525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is almost identical to claim 1 of ‘525 with exception of changing a few words such as “imbedded” vs. “embedded” and “continued” vs. “executed” and instant claim 1 recites the setting the temperature “of the resistance heating element” while ‘525 recites setting the temperature “in the fore end portion”. Instant claim 1 recites determining “on a basis of the set electric power” while claim 1 of ‘525 recites determining “on a basis of a temperature rise speed in the fore end portion when the set electric power is supplied”. Since the temperature of the heater is directly proportional to the electric power of the heater, it would be obvious to one having ordinary skill in the art to use either the power of the heater or the temperature of the heater/element to determine if water is present on the sensor element. 
Instant claims 2-3 are similar to claims 2-3 of ‘525, respectively, except instant claims 2-3 recite the method according to electric power threshold and claims 2-3 of ‘525 recite the method according to a temperature rise speed threshold. One skilled in the art would understand that the electric power to the heater is directly proportional to the temperature of the heater. Therefore instant claims 2-3 are obvious to one having ordinary skill in the art because the change in electric power or the change in temperature would both represent a change in temperature in the sensor element due to adhesion of water on the sensor surface. 
Instant claim 4 is similar to claim 4 of ‘525
Instant claims 5-8 are identical to claim 5 of ‘525 except for the recitation of a porous protective “layer” rather than a porous protective “film” as in instant claims 5-8. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki et al. (US 2017/0315080 A1) discloses turning on the heater of the gas sensor and bringing the temperature of the pump cell up to temperature such that water can evaporate before operating the gas sensor. Hayashita et al. (US 2017/0292433 A1) disclose thermal shock causing cracks in a gas sensor element when water penetrates the protective layer of the element. Hayashita et al. (US 2017/0356378 A1) disclose a method of determining the water repellency of a protective layer on a sensor element and adjusting the target temperature when the water repellency of protective layer is failing. Kato et al. (US 2012/0273369 A1) disclose a method for preventing thermal cracks in a sensor element wherein the controller determines whether water is present, operates at a lower present temperature until the water has evaporated, then operates at full duty cycle after the water has evaporated. Kosaka et al. (US 2007/0158333 A1) disclose a method for operating a heater at a low temperature integrated time to effectively remove water present in the exhaust gas and then operating the heater at full duty cycle after the water has evaporated completely. Sekiya et al. (US 2016/0011159 A1) disclose a method for operating a sensor element to prevent water from depositing on the sensor element to Horisaka et al. (US 2011/0186431 A1) disclose a sensor element with substantially the same structure as claimed. Ikeda et al. (US 6,304,813 B1) discloses a gas sensor and a method for preventing cracking due to water adhesion on the gas sensor element by controlling the power applied to the heater in order to control the temperature. Mcquillen et al. (US 2016/0139073 A1) disclose a the determination of whether water is in contact with the oxygen sensor and applying heater power depending upon the rate of change of the sensor element.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOSHUA L ALLEN/Examiner, Art Unit 1795